DETAILED ACTION
	Applicants’ Amendment and Response, filed 7/23/2021 has been entered.  Claims 1-51 are pending; claims 1-18, 32-47, 49-51 are withdrawn; claims 19, 29 are amended; claims 19-31 and 48 are under current examination.
	Note: Claims are to be given appropriate status identifiers.  Claim 33 has the status identifier of “Original” but should be listed as “Withdrawn.”
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 4/21/2021 has been considered.

Election/Restrictions
Applicant’s election of Group II (claims 19-31 and 48) in the reply filed on 9/29/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-18, 32-47, 49-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
The objection to claim 19 is withdrawn in view of Applicants’ amendments to the claims.
Withdrawn Rejections
	The following rejections are withdrawn in view of Applicants’ amendments to the claims:
Claim 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.
Claim(s) 19, 21-25, 29-31 and 48 under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0025975A1, Anderson et al., published February 1, 2007, IDS.
Claim(s) 19, 21, 24 and 48 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., PNAS, E2885-E2894, 2014, including Supporting Information, 2014.
Claims  19-31 and 48 under 35 U.S.C. 103 as being unpatentable over US 2007/0025975A1, Anderson et al., published February 1, 2007, IDS when taken with WO 2016/187451A1, Wang et al., published November 24, 2016; IDS.

New rejections necessitated by amendment appear herein. 

Claim Rejections - 35 USC § 103 – Necessitated by Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  19-31 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0025975A1, Anderson et al., published February 1, 2007, IDS when taken with Warren et al., Cell Stem Cell, 7: 618-630, November 5, 2010, including Supplemental Information; and WO 2016/187451A1, Wang et al., published November 24, 2016.  This rejection is necessitated by Applicants’ amendments to the claims.
Regarding claim 19, Anderson teaches a method for generating oligodendrocyte progenitor cells (OPCs) from neural progenitor cells (Abstract; ¶14; ¶16; ¶26; ¶127; claims 1-4) comprising plating the NPC on a coated cell culture vessel (¶16; ¶125-127); transfecting the cells with an mRNA encoding an Olig gene and an NKX2.2 gene (¶14; ¶125; ¶256); to produce an oligodendrocyte precursor cell (OLP)  (¶57; ¶125-127).
Regarding claim 20, Anderson teaches that the cells can be cultured in suspension are resuspended at approximately 5xl04 to 2x105 cells/ml, preferably lx105 cells/ml (p. 9, ¶110
Regarding claims 21-25, Anderson teaches that the neural progenitor cell may be induced to co-express an Olig gene and an NKx2.2 gene (p. 5, ¶65); wherein the gene can include Olig 1 or 2, or Sox10 (p. 5, ¶67).
Regarding claim 26, Anderson teaches culturing the cells in flasks, culture plates, or roller bottles (p. 9, ¶111; p. 10, ¶126).  Although Anderson does not specifically teach utilizing a six-well culture plate or 20 ng/ml of cell-fate factor, the specific culture vessel or amount of cell-fate factor would be obvious to the skilled artisan.  In particular, many different types of culture plates are contemplated by Anderson, thus, determining an appropriate culture plate would be a skill of the ordinary artisan.  Furthermore, the specific amount of mRNA to transfect would be obvious to the skilled artisan to determine.   As noted in In re Aller, 105 USPQ 233 at 235, “More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Routine optimization is not considered inventive and no evidence has been presented that specific culture vessel or a specific amount of the cell-fate factor was other than routine, or that this optimization would produce any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.  
Regarding claim 29, Anderson teaches that substrates such as laminin or Matrigel can be used (p. 10, ¶127).
Regarding claim 30, Anderson teaches that media, including DMEM can be used to culture the cells (p. 9, ¶112-113).
Regarding claim 31, Anderson teaches that various growth factors, including insulin (p. 9, ¶1133) PDGF (p. 11, ¶132) can be added to induce influence differentiation.
Regarding claim 48, Anderson teaches that the cells are cultured for 10-14 days (p. 9, ¶113).
Anderson does not explicitly transfecting the cells two or more times with the mRNA (claim 19, step b); that after the first transfection, the transfection is repeated at least two more times (claim 27); or that the culture conditions in steps a)-d) of claim 19 are in an oxygen concentration of about 2% to about 6% (claim 28)
However, prior to the effective date of the claimed invention, regarding claim 19, step b) and claim 27, Warren teaches administration of synthetic mRNA that can to produce iPS cells from multiple human cell types, and the same technology can direct differentiation of RNA-induced pluripotent stem cells into terminally differentiated myogenic cells (Summary).  Warren teaches that repeated administration of mRNAs sustains ectopic protein expression.  Warren teaches that the transfection of modified RNA encoding GFP six human cell types showed highly penetrant expression (50%-90% positive cells), demonstrating the applicability of this technology to diverse cell types (p. 619, col. 2, ¶3 and Figure S2).  In addition to producing iPS cells using modified RNAs, Warren also directed differentiation of iPS cells by subjecting the cells to three consecutive days of transfection with a MYOD-encoding modified RNA followed by an additional 3 days of culture in low serum conditions. The cultures were then fixed and immunostained for the myogenic markers myogenin and MyHC, which revealed a high percentage of large multinucleated myogenin and MyHC double-positive myotubes (p. 625, col. 1 and Figure 6).  Thus, Warren teaches that their modified RNA protocol can be used to both reprogram cells, as well as direct differentiation of the cells; they additionally show that many different cell types are amenable to transfection using repeated administration of synthetic modified mRNA.
Regarding claim 28, Warren teaches that low-oxygen culture resulted in the highest conversion efficiency when producing iPS cells (p. 623, col. 2; Figure 5).
Accordingly, the person of ordinary skill in the art would have a reasonable expectation of success in transfecting mRNA multiple times to produce OPCs because Anderson  teaches transfection of the cells with exogenous genes produces OPCs differentiated from NPCs and Warren shows that multiple transfections of mRNA sustains ectopic protein expression and can allow for both reprogramming and differentiation of cells.  Thus, there is a reasonable expectation of success the multiple transfections of mRNA encoding exogenous genes would result in transfection of cells.  Further, Warren show that their approach allows protein stoichiometry to be regulated within cultures while avoiding the stochastic variation of expression typical of integrating vectors, as well as the uncontrollable effects of viral silencing (p. 625, col. 2, Discussion).  It would be obvious to the skilled artisan to try multiple transfections to increase protein expression and achieve differentiation of OPCs from NPCs because Warren shows that multiple and repeated transfections produced high yields of both differentiated and reprogrammed cells.  Additionally, a person of ordinary skill in the art would have found it obvious to optimize oxygen levels because Warren optimized protein level expression, transfection reagents, culture media and oxygen levels and showed that low oxygen conditions allowed for the highest conversion efficiency in reprogramming; accordingly, it would be obvious to utilize an optimized low oxygen level, such as 5% as taught by Warren, with a reasonable expectation of success. Given that Warren shows that low oxygen conditions allowed for the highest conversion efficiency in reprogramming, it would be obvious to the skilled artisan to optimize and use this low-oxygen condition to optimize culture conditions to effectively produce OPCs from NPCs.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Conclusion
	
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Applicants are reminded that communications via Internet email are at the discretion of the applicant. To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email. See also, MPEP §502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /Thaian N. Ton/ Primary Examiner, Art Unit 1632